 

[ex10-8_003.jpg] 

This First Amendment (“Amendment”) amends the Factoring and Security Agreement
made as of November 4, 2016 by and between The Maslow Media Group, Inc.
(“Client”) and Advance Business Capital LLC d/b/a Triumph Business Capital
(“Company”) as follows, effective as of January 3, 2018. (“Effective Date).

 

1. Schedule A is hereby deleted and replaced by the attached Schedule A-l.

 

This Amendment and the factoring and security agreement embody the entire
AGREEMENT BETWEEN THE PARTIES AND SUPERSEDES ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS, IF ANY, RELATING TO THE SUBJECT MATTER HEREOF. THIS WRITTEN
Agreement represents the final agreement between the parties and may not be
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS. There are no oral agreements between the parties.

 

IN WITNESS WHEREOF, the Parties have executed this agreement on the day and year
as specified below.

 

TRIUMPH BUSINESS CAPITAL  
  [ex10-8_001.jpg]   Steven J. Hausman   President  

 

CLIENT: The Maslow Media Group, Inc.         By: [ex10-8_002.jpg]   Name: Naveen
Doki   Title: Partner   Date: 1/5/18

 

Triumph Business Capital

Page 1 of 2Pricing Amendment.doc (072314)

 

 

[ex10-8_004.jpg] 

This amended Schedule A, as referenced in that Factoring and Security Agreement
dated November 4, 2016 by and between Advance Business Capital LLC d/b/a Triumph
Business Capital (“Company”) and The Maslow Media Group, Inc. (“Client”), shall
govern in respect to the following Terms:

 

Maximum Advance   $4,000,000 Term   One (1) Year with automatic annual renewals
thereafter Advance Rate   90% of Eligible Accounts Factoring Fee   0.20%
Repurchase Period   120 days Finance Rate   Prime plus 2.50% Wire Transfer Fee  
$18.00 Electronic Fund Transfer (ACH)   $3.00

 

Initial: [ex10-8_005.jpg]   Date: 1/5/18

 

Triumph Business Capital

Page 2 of 2Pricing Amendment.doc (072314)

 

 

[ex10-8_006.jpg] 

THIS FACTORING AND SECURITY AGREEMENT (“Agreement”) is made as of November 4,
2016 by and between THE MASLOW MEDIA GROUP, INC. (“Client”) and Advance Business
Capita] LEC d/b/a Triumph Business Capital (together with its Affiliates,
successors and assigns, “Triumph”), (individually, “Party” and collectively,
“Parties”).

 

1. Definitions and Index to Definitions. The following terms used herein shah
have the following meanings. All capitalized terms, whether or not herein
defined, shall have the meaning set forth in the Uniform Commercial Code except
to the extent otherwise provided in this Agreement.

 

1.1.“Account Debtor” - the obligor on an Account.     1.2.“Active Account
Debtor” - an Account Debtor of Client which owes all or any portion of a
Purchased Account to Triumph.     1.3.“Advance Rate” - the percentage, per
Schedule A, of the Face Amount of Purchased Accounts immediately available to
the Client on the Purchase Date.     1.4.“Affiliate” or “Affiliated” - means any
Person that, whether directly or indirectly, or through one or more
intermediaries, controls, is controlled by, or is under common ownership or
control. Each of the following shall be deemed Affiliated with Client: Client’s
executive officers and directors; if Client is a Corporation, each shareholder,
that, directly or indirectly, owns or directs 10% or more of any class of voting
securities; if Client is a partnership, all genera], limited or special partners
and if Client is a limited liability company, all elected managers or members
that have contributed or that have the right to receive, upon dissolution, 10%
or more of the company’s capital.     1.5.“Balance Subject to Finance Fees” -
the difference between the unpaid Face Amount of Purchased Accounts and the
Reserve Account - but only to the extent that a Finance Rate is designated as
applicable, pursuant to Schedule A.     1.6.“Closed” - in connection with a
Purchased Account, occurs upon Triumph’s receipt of full payment of a Purchased
Account from a Payor or the Client (including payment by a charge to the Reserve
Account).     1.7.“Collateral”- all of Client’s assets now owned and hereafter
acquired including Accounts, Chattel Paper, Deposit Accounts, Inventory,
Equipment, Instruments, Investment Property, Documents, Letter of Credit Rights,
Commercial Tort Claims, and General Intangibles.     1.8.“Complete Termination”
- in connection with the Term of this Agreement, occurs upon satisfaction of the
following conditions: (a) payment in full of all Obligations of Client to
Triumph; (b) if Triumph has issued or caused to be issued guarantees, promises,
or letters of credit on behalf of Client, acknowledgement from any beneficiaries
thereof that Triumph or any other issuer has no outstanding direct or contingent
liability therein and (c) Client has executed and delivered to Triumph a general
release in a form prepared by and acceptable to Triumph.     1.9.“Default Fees”
- 1.5 times the fees listed in Schedule A, applicable only upon an Event of
Default.     1.10.“Discretion” - in the sole and exclusive business judgment or
determination of Triumph.     1.11.“Early Termination Fee” - 5% of the Maximum
Advance, applicable only if this Agreement is terminated subsequent to the
No-Risk Termination Period and prior to end of the Term,     1.12.“Eligible
Account” - an Account that in Triumph’s Discretion is acceptable for purchase.
    1.13.“Events of Default” - see Section 10.1     1.14.“Expedited Settlement
Fee” - $25.00 or 1% of the Advance Rate portion of the Purchase Price, whichever
is greater, upon Client’s request for payment of the Purchase Price sooner than
as provided in Section 2.2.     1.15.“Exposed Payments” - payments received by
Triumph that may subject Triumph to an Avoidance Claim under the United States
Bankruptcy Code.     1.16.“Face Amount” - the amount due on an Account at the
time of purchase as evidenced by the Invoice and Invoice Documentation.    
1.17.“Factoring Fee” - the Factoring Fee Percentage multiplied by the Face
Amount of a Purchased Account, for each Factoring Fee period or portion thereof,
that any portion thereof remains unpaid as provided in Schedule A,    
1.18.“Factoring Fee Percentage” - as provided in Schedule A.     1.19.“Finance
Fees” - the product of the Finance Rate (if applicable, as provided in Schedule
A) multiplied by Balance Subject to Finance Fees.     1.20.“Finance Rate” - a
rate per annum, expressed as a function of Prime Rate, if applicable, as
provided in Schedule A.      1.21.“Insolvent” - in connection with an Account
Debtor occurs when, on or before the Repurchase Date, the Account Debtor becomes
subject to: (i) a petition under any state or federal debtor relief or
liquidation statute filed within the Insolvency Period, or (ii) a proceeding
under Chapters 11 or 13 of the Bankruptcy Code filed or the conversion of said
case to one under Chapter 7. The burden of proof as to the Insolvency of an
Account Debtor shall rest solely on the Client, with it being presumed that at
all relevant times an Account Debtor is not Insolvent.

 

Triumph Business Capital

Factoring Agreernenl.doc (030216)



Page 1 of 11[ex10-8_009.jpg]

 

 

1.22.“Invoice” - the document that evidences or is intended to evidence the
terms of sale giving rise to an Account. Where the context so requires,
reference to an Invoice shall be deemed to refer to the Account to which it
relates.     1.23.“Invoice Documentation” - al! records, whether in electronic
or paper form, relating to or supporting an Invoice in respect to a claim for
payment from an Account Debtor including purchase orders, hills of lading,
receiving documents, shipping receipts, packing lists and the like.    
1.24.“Maximum Advance” - an amount, per Schedule A, equal to and not to exceed
the total amount payable by Triumph to Client based on the Advance Rate portion
of all Purchased Accounts offered during the Term of this Agreement and not
Closed. Triumph may elect not to purchase any Account which will cause the
unpaid balance of Purchased Accounts to exceed the Maximum Advance. However, if
Triumph purchases Accounts in excess of the Maximum Facility, same shall have no
adverse consequences to Triumph’s rights under this Agreement.     1.25.“Minimum
Monthly Fee” - the minimum value of monthly Factoring Fees, but applicable only
after the first 90 days of the initial Term: Not Applicable.     1.26.“No-Risk
Termination Period” - the period of time in which the Early Termination Fee is
waived; that being 30 days from the date of this Agreement.    
1.27.“Obligations” - all present and future monetary indebtedness, liabilities
and obligations owing by Client to Triumph, whether or not arising hereunder and
whether arising before, during or after the commencement of any Bankruptcy Case
in which Client is a Debtor or Debtor-In-Possession.     1.28.“Payor” - An
Account Debtor or another entity making payment for the benefit of such party.
    1.29.“Person” - includes but is not limited to individuals, firms,
associations, joint adventures, general and limited partnerships, estates,
trusts, business trusts, syndicates, fiduciaries, corporations, limited
liability companies, all forms of Registered Organizations, and all other groups
or combinations.     1.30.“Prime Rate” - the “prime rate” as set forth in the
Money Rates section of The Wall Street Journal or, if unavailable, Triumph will
substitute a comparable index. For purposes of this Agreement, Prime Rate is
subject to a minimum of 5% per annum. Triumph shall have Discretion to adjust
the Factoring Fee Percentage, either up or down, to reflect changes in the Prime
Rate.     1.31.“Purchase Date” - each date on which Client has been advised,
either through writing or posting on daily settlement reports available to
Client, that Triumph has elected to issue the Purchase Price to purchase an
Account.     1.32.“Purchase Price” - the Face Amount of a Purchased Account less
the Factoring Fee.     1.33.“Purchased Accounts” - Accounts purchased hereunder
which have not been Closed.     1.34.“Repurchase Period” - as provided in
Schedule A.     1.35.“Repurchase” - an Account for which Client has paid to
Triumph the then unpaid Face Amount.     1.36.“Required Reserve Amount” - the
product of the total unpaid balance of all Purchased Accounts multiplied by a
percentage equal to the difference between 100% and the Advance Rate percentage,
as provided in Schedule A.     1.37.“Reserve Account” - a non-Deposit Account
maintained by Triumph for bookkeeping purposes, intended to represent the
aggregate, yet-to-be paid, portion of all Purchased Accounts.     1.38.“Reserve
Shortfall” - the amount by which the Reserve Account is less than the Required
Reserve Amount.     1.39.“Schedule of Accounts” - a form supplied by Triumph
from time to time to be used by Client to identify Accounts offered for sale to
Triumph under this Agreement.     1.40.“Setup Fee” - a fee identified per
Schedule A.     1.41.“Term” - term of this Agreement, as identified in Schedule
A,     1.42.“Uniform Commercial Code” - the Uniform Commercial Code as adopted
in the state of Texas.

 

2. Sale; Purchase Price; Billing.

 

 2.1.Client shall offer for sale to Triumph, as absolute owner and with full
recourse, such of Client’s Accounts as are listed from time to time on each
Schedule of Accounts. Each Schedule of Accounts shall be accompanied by Invoice
Documentation supporting the Account. Triumph may, in its Discretion, elect to
purchase from Client such Accounts that Triumph determines to be Eligible
Accounts.      2.2.Triumph shall pay or otherwise make available to Client the
Purchase Price of any Purchased Account, on one (1) business day of the Purchase
Date, less any amounts due to Triumph from Client, including, without
limitation, any fees, expenses and Reserve Shortfall.     2.3.At the time each
Schedule of Accounts is delivered by Client to Triumph, Client will have offered
for sale to Triumph the Accounts so listed and shall also offer for sale each
and every other then existing or later arising Account related to an Active
Account Debtor. Triumph may transmit a monthly statement to each Payor by, among
other things, itemizing their account activity during the preceding billing
period.     2.4.Client shall not, without the prior written consent of Triumph
in each instance, change or modify the terms of any original Invoice or any
Invoice Documentation in respect to any Active Account Debtor or Purchased
Account.

 

Triumph Business Capital

Factoring Agreernenl.doc (030216)



Page 2 of 11[ex10-8_009.jpg]

 

 

2.5.Subject to the terms and conditions of this Agreement, Triumph is authorized
to purchase Accounts upon telephonic, facsimile or other instructions received
from any officer, employee or representative of Client.

 

3. Pees and Expenses. Client shall pay to Triumph the following items:

 

3.1.Factoring Fees. The Factoring Fee on the date on which a Purchased Account
is purchased, as well as for subsequent periods as applicable - as provided in
Schedule A.     3.2.Finance Fees. Computed on the Balance Subject to Finance
Fees on the first day of the month following the month in which it accrues, as
applicable - as provided in Schedule A.     3.3.Early Termination Fee.
Applicable only in the event that Client terminates this Agreement after the end
of the NoRisk Termination Period and other than at the end of the Term.    
3.4.Out-of-pocket Expenses. The out-of-pocket expenses directly incurred by
Triumph in the administration of this Agreement such as wire transfer fees,
electronic funds transfer fees, postage and audit fees - as provided in Schedule
A.     3.5.Field Audit Expenses. $750 per day plus travel expenses in respect to
each audit, applicable only if the total Purchased Accounts exceeds $1,000,000,
upon an Event of Default or as may otherwise be provided in Schedule A. Subject
to the preceding sentence, Triumph may have performed but Client shall not be
required to pay for more than two audits per twelve-month period.     3.6.Other
Charges. Other fees and expenses as specified in this Agreement or as may
otherwise be provided in Schedule A, including, upon each occurrence, Expedited
Settlement Fees.

 

4. Reserve Account.

 

4.1.Triumph shall pay to Client weekly, or at such other times and frequencies
mutually agreeable to the Parties, any amount by which the Reserve Account
exceeds the Required Reserve Amount, subject to Triumph’s right to charge the
Reserve Account with any Obligations. Triumph may pay any amounts due Client
hereunder by making a credit to the Reserve Account. Additionally, Triumph may
increase the Required Reserve Amount by the value of Purchased Accounts which,
in its Discretion, are unlikely to be paid prior to the Repurchase Period.    
4.2.Client shall pay to Triumph, on demand, the amount of any Reserve Shortfall.
If a Reserve Shortfall continues to exist for ten (10) days after notice of same
is issued by Triumph, Client shall also pay either as a debit to any Purchase
Price paid or payable by Triumph, or immediately upon demand, an amount equal to
nine percentage points (9%) in excess of Prime Rate (but not to exceed the
maximum rate of interest permitted by applicable law) and such charges will
continue on the outstanding Reserve Shortfall until the Reserve Shortfall is
eliminated. The imposition of such interest charges shall not be deemed to
excuse a late payment or be deemed a waiver of any other rights of Triumph under
this Agreement.     4.3.Triumph may retain the Reserve Account for ninety days
following termination of this Agreement or until a Complete Termination,
whichever is greatest, to be applied to, inter alia, payment of any Obligations
whether known or unknown to Triumph at the time of termination.

 

5. Account Disputes. Client shall notify Triumph promptly of and, if, but only
if, requested by Triumph in writing, at Client’s sole cost and expense, will
seek to settle all disputes concerning any Purchased Account, however, no final
resolution shall be made without Client having first obtained Triumph’s express
written authorization. Triumph, at Client’s sole expense, shall at all times be
irrevocably authorized, but not required, to settle, compromise, or pursue
collection of (collectively, “Resolve”) any dispute pertaining to a Purchased
Account upon such terms, per Triumph’s Discretion, without otherwise seeking
Client’s consent. Upon the occurrence of an Event of Default Triumph may Resolve
such issues with respect to any Account of Client.

 

6. Repurchase of Accounts. Triumph may demand that Client Repurchase a Purchased
Account by requiring payment or at Triumph’s option, by debiting the Reserve
Account of the then unpaid Face Amount of such Purchased Account together with
any unpaid fees including those described in Section 3 above, in connection with
each of the following:

 

6.1.Any Purchased Account in respect to which (a) a Payor has indicated an
inability or unwillingness to pay the Purchased Account when due or (b) remains
unpaid beyond the Repurchase Period or (c) in Triumph’s Discretion a Payor
qualifies as Insolvent;     6.2.Any Purchased Account, the right to receive
payment of which has been disputed by a Payor, Triumph being under no obligation
to determine the bona fides of such dispute;

 

Triumph Business Capital

Factoring Agreernenl.doc (030216)



Page 3 of 11[ex10-8_009.jpg]

 

 

 6.3.Any Purchased Account in respect to which Client has hreached any
representation, warranty or covenant as set forth in the Sections 8 and 9; and
    6.4.AN Purchased Accounts upon occurrence of an Event of Default or upon the
termination date of this Agreement.

 

7. Security and Ownership Interest; Notification of Assignment.

 

7.1.To secure all of Client’s Obligations, Client grants to Triumph a continuing
first priority Security Interest in the Collateral. Notwithstanding the creation
of this Security Interest, the relationship of the parties constitutes an
Account Purchase Transaction as more specifically descrihed in Section 21.    
7.2.To enable Triumph’s perfection of its unconditional and unfettered ownership
interest in the Purchased Accounts, Client authorizes Triumph to file a UCC
Financing Statement so noting such ownership interest.

 

8. Representation and Warranties. Client and each principal who has executed
this Agreement on Client’s behalf, represents and warrants each of the
following:

 

8.1.This Agreement constitutes its legal, valid and binding obligation, it is
fully authorized to enter into this Agreement and to perform its Obligations
hereunder and all required signatures are properly evidenced and genuine;    
8.2.Client is solvent, in good standing in the jurisdiction of its organization
and able to pay its debts as they mature;          8.3.Client has filed all tax
returns and required reports and is current on payment of all taxes,
assessments, fees and other governmental charges;     8.4.AU financial
statements and all other information which have heen furnished by Client to
Triumph are true, correct and complete in all material respects, and there have
been no material adverse changes in the condition (financial or otherwise) of
Client since submission.

 

9. Covenants by Client. Client and each principal who has executed this
Agreement on Client’s behalf, covenants, upon the execution of this Agreement
and in each instance that a Schedule of Accounts is delivered to Triumph, each
of the following:

 

9.1.Each Purchased Account is and will: (a) remain a bona fide existing
obligation created hy the full and complete rendition of services or sale and
delivery of goods in the ordinary course of Client’s business; (b) remain
unconditionally owed and will be paid to Triumph in full without any assertion
of a defense, dispute, offset, counterclaim, or right of return or cancellation,
other than Accounts owed by an Account Debtor which becomes subject to any
bankruptcy or state debtor relief proceeding; and (c) not constitute a sale to
any entity that is Affiliated with Client or in any way not an “arm’s length”
transaction.     9.2.Client shall not create, incur, assume or permit to exist
any Security Interest, lien or any form of adverse ownership interest or claim
upon or with respect to any of the Purchased Accounts or Collateral in which
Triumph now or hereafter holds an ownership interest or a Security Interest.    
 9.3. Before sending any Invoice to an Account Debtor, Client shall notate on
same the form of notice of assignment as may be required by Triumph and/or
otherwise notify any Payor of such assignment of Triumph’s right to receive
payment.     9.4.Client shall not solicit from any Account Debtor any form of
payment in respect to a Purchased Account or any Account offered for sale to
Triumph. Should Client receive payment of all or any portion of any Purchased
Account, Client shall immediately notify Triumph of receipt of the payment, hold
said payment in express trust for Triumph separate and apart from Client’s own
property and funds, and by no later than the next banking day following the date
of receipt, deliver said payment to Triumph in the identical form in which
received. Any claim or cause of action that Client may have against Triumph,
whether predicated on this Agreement or otherwise, shall not constitute a
defense or any form of excuse of non-pcrformance to the enforcement by Triumph
in law or in equity of the provisions contained in this section applicable to
Client’s duty to hold in trust and turn over all proceeds of Purchased Accounts
to Triumph. The Client’s duties and Obligations contained in this section shall
at all times be deemed independent covenants such that Client’s duty to honor
the provisions of this section may at no time be excused due to, inter alia, any
breach that Client may assert against Triumph.     9.5.Client shall provide
Triumph, within two (2) business days, with written Notice of: (a) any billing
dispute including, but not limited to, any challenge by a Payor as to invoiced
amount, damage to shipped cargo, returns or allowances or claim for loss or (b)
actual or imminent bankruptcy, insolvency, or materia] impairment of the
financial condition of any Active Account Debtor.     9.6.Client shall not,
without the prior written consent of Triumph, in each instance: (a) grant any
extension of time for payment or otherwise modify the terms of any of its
Accounts, (b) compromise or settle any of its Accounts for less than the full
amount thereof, (c) release in whole or in part any Payor, or (d) grant any
credits, discounts, allowances, deductions, return authorizations or the like
with respect to any of the Accounts.



 

Triumph Business Capital

Factoring Agreernenl.doc (030216)



Page 4 of 11[ex10-8_009.jpg]

 

 

9.7.Client shall timely pay all payroll and other taxes, and shall provide proof
thereof to Triumph in such form as Triumph shall reasonably require.    
9.8.Client shall maintain insurance at all times on all insurable property owned
or leased by Client in such manner, to the extent and against at least such
risks (in any event, including but not limited to fire and business interruption
insurance) as usually maintained by owners of similar businesses and properties
in similar geographic areas. All such insurance shall be in such form and
written by such companies acceptable to Purchaser.     9.9.Client, its employees
and agents shall comply with all applicable laws and regulations in connection
with its business activities including, without limitation, the maintaining in
good standing of all required business permits, licenses, authorities and
registrations and, in addition, shall not take any action which may lead to
penal liability due to fraud, embezzlement, bribery or other corruption crimes.
    9.10.Client shall not, outside Client’s ordinary course of business, sell,
transfer or assign any of Client’s assets without the prior written consent of
Purchaser and Client will notify Purchaser, in writing, of any existing or newly
created business, if owned in whole or part by Client or Client’s principals and
sucb company is in any way related to or associated with the type of business
conducted by Client.     9.11.From time to time as requested by Purchaser,
Purchaser or its designee shall have access, during reasonable business hours if
prior to an Event of Default and at any time if on or after an Event of Default,
to all premises where Collateral is located for the purposes of inspecting (and
removing, if after the occurrence of an Event of Default) any of the Collateral,
including Client’s books and records and Client shall permit Purchaser or its
designees to make copies or extracts therefrom. Client hereby irrevocably
authorizes and shall direct each of its accountants and third parties to
disclose and deliver to Purchaser, at Purchaser’s request and at Client’s
expense, all financial information, books and records, work papers, management
reports and other information in their possession relating to Client.    
9.12.Client acknowledges that the duty to accurately complete each Schedule of
Accounts is fundamental to this Agreement and as such the duty to accurately
complete each Schedule of Account shall at all times remain nondelegable such
that each of Client’s principal(s) acknowledge that he/she shall remain fully
responsible for the accuracy of each Schedule of Accounts delivered to Purchaser
regardless of who may otherwise be delegated the responsibility to prepare,
complete or submit each such Schedule of Accounts.     9.13.Client will provide,
upon request, agings of accounts receivable and payables, as well as financial
statements prepared in accordance with generally accepted accounting principles,
including income statement and balance sheet, applicable only if the total
Purchased Accounts exceeds $1,000,000, upon an Event of Default or as may be
requested by Triumph.

 

10. Default.

 

10.1.Events of Default. The following will constitute an Event of Default
hereunder: (a) Client’s failure to pay any Obligation or perform any provision
under this Agreement or any other agreement now or hereafter entered into with
Triumph; (b) any covenant, warranty or representation contained under this
Agreement proves to be false in any way, howsoever minor, (e) Client or any
guarantor of the Obligations becomes subject to any bankruptcy, state
debtor-relief proceeding such as an assignment for the benefit of creditors or
becomes subject to the appointment of any receivership, (d) any guarantor fails
to perforin or observe any of such guarantor’s duties or obligations to Triumph
or shall notify Triumph of its intention to rescind, modify, terminate or revoke
any guaranty of the Obligations, or any such guaranty shall cease to be in full
force and effect for any reason whatever, (e) Client fails to offer for sale to
Triumph an Eligible Account for a period of thirty (30) days from the date the
last Eligible Account was offered for sale by Client; and (f) Triumph, in good
faith, deems itself insecure with respect to the prospect of repayment or
performance of the Obligations or any other required performance under this
Agreement.     10.2.Effect of Default Upon the occurrence of any Event of
Default, in addition to any rights Triumph has under this Agreement or
applicable law, Triumph may, without notice, immediately terminate this
Agreement and/or declare all Obligations immediately due and payable and all
fees shall accrue and be payable at the Default Fees rate.

 

Triumph Business Capital

Factoring Agreernenl.doc (030216)



Page 5 of 11[ex10-8_009.jpg]

 

 



11. Authorization to Triumph. Client authorizes Triumph and irrevocably grants
power of attorney to Triumph to exercise each and any of the following powers
until all of Obligations have been paid in full and a Complete Termination has
been performed:

 

  11.1. At All Times: (a) Receive, take, endorse, assign, deliver, accept and
deposit, in the name of Triumph or Client, any and all Proceeds of any
Collateral securing the Obligations or the Proceeds thereof; (b) Take or bring,
in the name of Triumph or Client, all steps, actions, suits or proceedings
deemed by Triumph necessary or desirable to effect collection of or other
realization upon Triumph’s Accounts; (c) File any claim in connection with any
bond or any trust fund; (d) Pay any sums Triumph, in its sole and exclusive
discretion, deems necessary including the discharge of any Security Interest,
lien or encumbrance which may be senior to Triumph’s Security Interest in any
assets of Client, which sums shall thereafter be included as Obligations
hereunder; (c) File and enforce in the name of Client or Triumph, or both, a
mechanics or any other form of lien or related notices, or claims under any
payment bond, in connection with goods or services sold by Client; (f) Notify
any Payor obligated with respect to any Account, that, inter a/ia, the Account
has been assigned to Triumph by Client and that payment thereof is to be made to
the order of and directly and solely to Triumph; (g) Communicate directly with
Client’s Payors, regardless of whether any actual Obligation is due at the time
of such communication, to verify the amount and validity of any Account created
by Client; (h) Accept, endorse and deposit any checks tendered by an Account
Debtor “in full payment” of its obligation to Client and Client shall not assert
against Triumph any claim arising therefrom, irrespective of whether such action
by Triumph effects an accord and satisfaction of Client’s claims, under §3-311
of the Uniform Commercial Code, or otherwise; (i) File, amend and correct any
addresses with the proper federal, state and local authorities and (j) Affix an
electronic version of the signature of Client to any notification of assignment
or other communication sent by Triumph to an Account Debtor, the Internal
Revenue Service or other governmental or regulatory agency.

 

11.2.Upon an Event of Default; (a) Change the address for delivery of mail to
Client and to receive and open mail addressed to Client; (b) Extend the time of
payment, compromise or settle for cash, credit, return of merchandise or
otherwise, and upon any terms or conditions, any and all Accounts and discharge
or release any Payor (including filing of any public record releasing any lien
granted to Client by such Account Debtor), without affecting any of the
Obligations; (c) Initiate electronic debit or credit entries through the ACPI
system to any deposit account maintained by Client; (d) Without expense to
Triumph, use any of Client’s personnel, equipment, including computer equipment,
programs, printed output and computer media, supplies and premises for the
collection of Accounts and realization on other Collateral as Triumph, in its
sole discretion, deems appropriate and (e) Implement Default Fees. In the event,
due to an Event of Default, Triumph deems it necessary to seek equitable relief,
including, but not limited to, injunctive or receivership remedies, Client
waives any requirement that Triumph post or otherwise obtain or procure any
bond. Alternatively, in the event Triumph, in its sole and exclusive discretion,
desires to procure and post a bond, such bond may be limited to the sum of
$10,000.00 notwithstanding any common or statutory law requirement to the
contrary, and Triumph shall nonetheless be entitled to all legal benefits as if
such bond was posted in an amount as may otherwise be required by law.

 

11.3.Financing Statements; File any initial Financing Statement and amendments
thereto that: (a) Indicates the Collateral as “all assets” or words of similar
effect, regardless of whether any particular asset comprised in the Collateral
falls within the scope of Article 9 of the Uniform Commercial Code, or as being
of an equal or lesser scope or with greater detail; (b) Contain any other
information required by part 5 of Article 9 of the Uniform Commercial Code for
the sufficiency or filing office acceptance of any Financing Statement or
amendment, including whether the Client is an organization, the type of
organization, and any organization identification number issued to the Client;
(c) Contain a notification that Client has granted a negative pledge to Triumph,
and that any subsequent lienor may be tortiously interfering with Triumph’s
rights; (d) Advise third parties that any notification of Client’s Account
Debtors will interfere with Triumph’s collection rights and (e) File any
Information Statement under Section 9-518 of the Uniform Commercial Code that
Triumph reasonably deems necessary to cure any inaccuracy or otherwise preserve
its rights hereunder.

 

12. Termination; Effective Date.

 

  12.1. Term. This Agreement will be effective on the date it is executed and
accepted by Triumph (“Effective Date”) and unless duly terminated shall continue
for successive Terms from the later of the Effective Date or the date of any
executed modification, unless Client shall provide at least thirty (30) days,
prior written notice to Triumph of its intention not to automatically renew.
Upon receipt of such notice, this Agreement will terminate on the last dale of
the current Term or, if prior to that date, on the specified “Early Termination
Date.” Triumph may terminate this Agreement at any time by giving Client thirty
(30) days prior written notice of termination, or at any time without notice
upon the occurrence of any Event of Default.

 

12.2.No Lien Termination without Release. In recognition of Triumph’s right to
have a Complete Termination, notwithstanding payment in full of all Obligations
by Client, Triumph shall not be required to record any terminations of any
Financing Statement or satisfactions of any of Triumph’s ownership rights or
Security Interest in the Collateral unless and until Complete Termination has
occurred. Client understands that this provision constitutes a waiver of its
rights under §9-513 of the Uniform Commercial Code.

 

Triumph Business Capital

Factoring Agreernenl.doc (030216)



Page 6 of 11[ex10-8_009.jpg]

 

 

13. Account Stated. Triumph may provide Client, electronically through a website
or otherwise, with information on the Purchased Accounts and a monthly
reconciliation of the factoring relationship relating to billing, collection and
Account maintenance such as aging, posting, error resolution and mailing of
statements or make such information available. All of the foregoing shall be in
a format and in such detail, as Triumph, in its sole discretion, deems
appropriate. Triumph’s books and records or electronically stored information
shall be admissible in evidence without objection as to authenticity, hearsay or
otherwise and shall be admissible as priina facie evidence of the status of the
Purchased Accounts and non-Purchased Accounts and Reserve Account between
Triumph and Client. Each statement, report, or accounting rendered or issued by
Triumph to Client and all electronically stored information shall be deemed
conclusively accurate and binding on Client unless within fifteen (15) days
after the date of issuance or, in the case of electronically stored information,
the first of each month, Client notifies Triumph to the contrary by registered
or certified mail, setting forth with specificity the reasons why Client
believes such statement, report, or accounting or electronically stored
information is inaccurate, as well as what Client believes to he correct.
Client’s failure to receive any monthly statement or access the electronically
stored information shall not relieve it of the responsibility to request such
information and Client’s failure to do so shall nonetheless bind Client to
whatever Triumph’s records or electronically stored information report.

 

14. Indemnification. Client agrees to indemnify Triumph against and save Triumph
harmless from any and all manner of suits, claims, liabilities, demands and
expenses, whether directly or indirectly, resulting from or arising out of this
Agreement including the transactions or relationships contemplated hereby and
the enforcement of this Agreement, and any failure by Client to perform or
observe its duties under this Agreement, In no event will Triumph be liable to
Client for any lost profits or any form of consequential, incidental or special
damages resulting from or arising out of or in connection with this Agreement,
the transactions or relationships contemplated hereby or Triumph’s performance
or failure to perform hereunder, even if Triumph has heen advised of the
possibility of such damages.

 

15. Exposed Payments. Upon termination of this Agreement and in addition to any
other Obligations owing, Client shall pay to Triumph (or Triumph may retain in a
non-segregated non-interest bearing account) an amount equal to the total of all
Exposed Payments (the “Preference Reserve”). Triumph may charge the Preference
Reserve with the amount of each Exposed Payment that Triumph pays to any
bankruptcy estate of a Payor that made the Exposed Payment on account of a claim
asserted under the Bankruptcy Code. Triumph shall, from time to time, refund to
Client that portion of the Preference Reserve for which a claim under the
Bankruptcy Code can no longer be asserted due to the passage of the statute of
limitations, settlement with the bankruptcy estate of the Payor or otherwise.

 

16. Successor Entity. In the event, during the Term of this Agreement or while
Client remains liable to Triumph for any Obligations under this Agreement,
Client’s principal(s), officer(s) or director(s) directly or in conjunction with
any other person, causes to he formed a new entity or otherwise become
associated with any newly formed or existing entity that provides Goods or
services similar to those of Client, whether corporate, partnership, limited
liability company or otherwise, such entity shall be deemed to have expressly
assumed the Obligations Client owes Triumph under this Agreement, With respect
to each such entity, Triumph shall be deemed to have been granted an irrevocable
power of attorney with authority to file a new UCC-1 Financing Statement naming
such newly formed or existing entity as Debtor, and to have it filed with any
and all appropriate secretaries of state or other UCC filing offices. Triumph
shall be held harmless by Client and its principals, officers or directors and
be relieved of any liability as a result of Triumph’s filing of any such
Financing Statement or the resulting perfection of its ownership or Security
Interests in such entity’s assets. In addition, Triumph shall have the right to
notify such entity’s Account Debtors of Triumph’s rights, including without
limitation, Triumph’s right to collect all Accounts, and to notify any creditor
of such entity that Triumph has rights in such entity’s assets.

 

17. Attorneys’ Fees; Expenses. Client agrees to reimburse Triumph, on demand,
for the actual amount of all costs and expenses, including attorneys’ fees,
which Triumph may incur in: (a) enforcing this Agreement and any documents
prepared in connection herewith, (b) protecting, preserving or enforcing any
lien, Security Interest or other right granted by Client to Triumph or arising
under applicable law, whether or not suit is brought, or defending Triumph’s
ownership rights in the Purchased Accounts or its Security Interest rights
and/or priority in the Collateral; (c) the defense of any Avoidance Claims; or
(d) connection with any federal or state insolvency proceeding commenced hy or
against Client, including, but not limited to, any subpoena or other legal
process in any way relating to Client, including those arising out of the
automatic stay, seeking dismissal or conversion of a bankruptcy proceeding,
opposing confirmation of Client’s plan there under. This provision shall survive
termination of this Agreement. Notwithstanding the existence of any law, statute
(including, but not limited to Tx. Civ, Prac. & Remedies Code Chapter 38) rule
or otherwise, in any jurisdiction which may provide Client with a right to
attorney’s fees or costs, Client hereby waives any and all rights to seek such
attorney’s fees or costs and Client agrees that Triumph exclusively shall be
entitled to indemnification and recovery of any and all attorney’s fees or costs
in respect to any litigation based hereon, arising out of, or related hereto,
whether under, or in connection with, this and/or any agreement executed in
conjunction herewith, or any course of conduct, course of dealing, statements
(whether verbal or written) or actions of either Party so long as Triumph
prevails in any respect and without having to segregate or identify the specific
claims for which such fees were incurred.

 

Triumph Business Capital

Factoring Agreernenl.doc (030216)



Page 7 of 11[ex10-8_009.jpg]

 

 

18. Entire Agreement. Client acknowledges each of the following: (a) that no
promise of any kind has been made by Triumph or any third party on behalf of
Triumph to induce Client to execute this Agreement except to the extent
expressly contained herein; (b) that this Agreement, and any other agreement
executed in connection herewith, is the product of joint negotiations such that
no portion of this Agreement shall be construed against or in favor of either
Party; (c) no course of dealing, course of performance or trade usage, and no
parole evidence of any nature, may be used to supplement, alter or modify any
terms of this Agreement, and unless otherwise expressly stated in any other
agreement between the Parties, if a conflict exists between the provisions of
this Agreement and such other agreement, the provisions of this Agreement shall
control. Parties acknowledge that there is no provision or subject matter in
respect to this Agreement that either believes was negotiated, intended to be
included herein but has been omitted and each agree that by executing this
Agreement, the Parties each waive any right subsequent to the execution of this
Agreement to seek reformation in any form.

 

19. Amendment and Waiver.

 

19.1.Only a writing signed by all parties hereto may amend this Agreement except
that if Triumph implements any procedural change in respect to which it delivers
services or requires any changes to any form required by Triumph in connection
with the performance of this Agreement, Triumph shall be entitled to
electronically notify Client of the proposed change to be implemented and may
effectuate the implementation without further consent by Client after Client is
first given thirty (30) days notice of such proposed change. No failure or delay
in exercising any right hereunder shall impair any such right that Triumph may
have, nor shall any waiver by Triumph hereunder be deemed a waiver of any
default or breach subsequently occurring. Triumph’s rights and remedies herein
are cumulative and not exclusive of each other or of any rights or remedies that
Triumph would otherwise have.

 

19.2.Client acknowledges that neither Triumph’s determination that an Account
qualifies as an Eligible Account nor any issuance or determination of the credit
worthiness of an Account Debtor shall not excuse or otherwise limit in any way
Client’s obligations or otherwise entitle Client to assert against Triumph any
form of recoupment, set-off, or any other form of claim, whether based on tort,
statute, common law, or otherwise, in the event that an Account Debtor fails to
pay. Client and Triumph acknowledge that any credit-worthiness determination
made by Triumph shall at all times be solely for the purpose of and designed to
establish the amount of Purchase Price payments that Triumph may elect to make
available to Client and any underwriting in connection therewith shall at no
time be necessarily based upon any industry standard or subject to any standard
of care. Client and Triumph acknowledge that they do not intend this section to
be subject to modification or otherwise affected in any way by any form of an
implied covenant or warranty, usage of trade, course of performance and/or
course of dealing.

 

19.3.Any claim or cause of action that Client may have or seek to assert against
Triumph, whether predicated on this Agreement or otherwise, shall neither
constitute a defense nor serve as any basis to excuse non-performance of
Client’s duty to hold in trust and turn over all Proceeds of Purchased Accounts
to Triumph. The Client’s duties and obligations contained herein shall at all
times be deemed independent covenants such that Client’s duty to honor the
provisions of this section may at no time be excused or otherwise adversely
affected due to, inter alia, any breach that Client may assert against Triumph.

 

19.4.Client acknowledges that neither the relationship created by this Agreement
nor any subsequent services that Triumph may offer to Client shall entitle
Client to assert any form of tort claim, whether in the form of negligence or
otherwise, against Triumph and whether supported by statute, common law, or
otherwise. Client and Triumph acknowledge that unless the terms of this
Agreement create an express duty, the Parties do not intend for any duty to be
implied or deemed included within this Agreement except that to the extent that
an implied covenant of good faith may exist and in respect thereto, both Triumph
and Client agree that in respect thereto, such duty, for the purpose of this
Agreement, shall be limited so that neither party shall take any action to
prevent the other party from performing under this Agreement.

 

20. Severability. In the event any one or more of the provisions contained in
this Agreement is held to be invalid, illegal or unenforceable in any respect,
then such provision shall be ineffective only to the extent of such prohibition
or invalidity, and the remaining provisions contained herein shall not in any
way be affected or impaired.

 

21. Choice of Law; Account Purchase Transaction. This Agreement and all
transactions contemplated hereunder and/or evidenced hereby shall be governed
by, construed under, and enforced in accordance with the internal substantive
laws of the State of Texas without application of any choice of law doctrine.
Client confirms and acknowledges that it does business as a commercial
enterprise and that this Agreement is intended to be an “account purchase
transaction,” as defined by Texas Finance Code §306.001(1) and pursuant to Texas
Finance Code 306.103, it is conclusively established that no amount charged
under this Agreement shall constitute interest. Client further acknowledges that
in accordance with 9-318 of the UCC, Client will not retain any legal or
equitable interest in any Purchased Account sold under this Agreement.

 

Triumph Business Capital

Factoring Agreernenl.doc (030216)



Page 8 of 11[ex10-8_009.jpg]

 

 

22. Venue; Jurisdiction; Service. Any suit, action or proceeding arising
hereunder, or the interpretation, performance or breach hereof, shall, if
Triumph so elects, be instituted in any court sitting in Dallas County, Texas
or, if none, any court located in the State of Texas nearest the location of
Triumph (the “Acceptable Forums’’). Client agrees that the Acceptable Forums are
convenient to it, and submits to the jurisdiction of the Acceptable Forums and
waives any and all objections to jurisdiction or venue. Should such proceeding
be initiated by Client in any forum other than the Acceptable Forums, Client
waives any right to oppose any motion or application made by Triumph to transfer
such proceeding to an Acceptable Forum. Client agrees that Triumph may effect
service of process upon Client by regular mail at the address set forth herein
or at such other address as may be reflected in the records of Triumph, or by
service upon Client’s agent for the service of process. For the purposes of
computing Client’s deadline within which to serve a response to any petition or
complaint under any applicable statute or rules of court, the period of time
shall, if served by regular mail, commence three (3) days after the delivery of
the complaint or petition as to any post office or mail drop; one (1) day after
Client’s signed receipt or first refusal to accept any certified mail and two
(2) days after Triumph’s delivery of the petition or complaint to any overnight
carrier.

 

23. Jury Trial Waiver. The PARTIES HERETO WAIVE ANY RIGHT TO TRIAL BY JURY OE
ANY CLAIM, DEMAND, ACTION OR CAUSE OE ACTION ARISING UNDER OR IN ANY WAY RELATED
OR INCIDENTAL TO THIS AGREEMENT, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. EACH PARTY FURTHER WAIVES ANY
RIGHT TO CONSOLIDATE ANY ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY
OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.

 

24. Assignment. Triumph may, without notice, assign its rights and delegate its
duties hereunder. Upon such assignment or delegation, Client shall be deemed to
have attorned to such assignee and shall owe the same duties and obligations to
such assignee and shall accept performance hereunder by such assignee as if such
assignee were Triumph. Client may not, without Triumph’s express written
consent, delegate any of its duties under this Agreement to any other Person.

 

25. Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if all signatures
were upon the same instrument. Delivery of an executed counterpart of this
Agreement by facsimile shall be effective as delivery of a manually executed
counterpart of this Agreement, and any party delivering such an executed
counterpart shall thereafter also promptly deliver a manually executed
counterpart, provided that the failure to deliver such manually executed
counterpart shall not affect the validity, enforceability, or binding effect of
this Agreement.

 

26. Notice. All notices required to be given to any Party shall be deemed given
upon the first to occur of (a) deposit thereof in a receptacle under the control
of the U.S. Postal Service, (b) transmittal by electronic means to a receiver
under the control of such Party, or (c) actual receipt by such Party or its
employee or agent (in the case of Triumph, actual receipt by a responsible
officer of Triumph). For the purposes hereof, notices hereunder shall be sent to
the following addresses, or to such other addresses as each such Party may in
writing hereafter indicate.

 

    Client   Triumph Business Capital   Address: 2233 Wisconsin Ave NW, Ste. 400
  701 Canyon Drive, Suite 100     Washington, DC 20007   Coppell, Texas 75019  
Officer: Naveen Doki   George Thorson   Fax Number: (202) 965-6171  
(214)513-9611   Email: dokinav@yahoo.com   gthorson@triuinphbcap.com

 

Triumph Business Capital

Factoring Agreernenl.doc (030216)



Page 9 of 11[ex10-8_009.jpg]

 

 

[ex10-8_007.jpg] 



Triumph Business Capital

Factoring Agreernenl.doc (030216)



Page 10 of 11[ex10-8_009.jpg]

 

 

[ex10-8_008.jpg] 

This Schedule A, as referenced in that Factoring and Security Agreement dated
November 4, 2016 by and between Advance Business Capital LLC d/b/a Triumph
Business Capital (“Triumph”) and THE MASLOW MEDIA GROUP, INC. (“Client”), shall
govern in respect to the following Terms:

 

Maximum Advance $4,000,000 Term One (1) Year with Annual Renewals Advance Rate
90% of Eligible Accounts Repurchase Period 120 days Finance Rate Prime Rate
plus3.5% Factoring Fee 0.5% Setup Fee $300 Wire Transfer Fee $18 Electronic Fund
Transfer (ACH) $3 Special Considerations N/A

 



Triumph Business Capital

Factoring Agreernenl.doc (030216)



Page 11 of 11[ex10-8_009.jpg]

 

 